Citation Nr: 0311857	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for service-connected residuals of a fracture of the left 
fifth toe.

2.  Entitlement to service connection for a left ankle 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
February 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO granted entitlement to service 
connection for residuals of a fracture of the left fifth toe 
and assigned a noncompensable disability rating, and denied 
entitlement to service connection for left ankle and left 
shoulder disorders.


FINDINGS OF FACT

1.  The residuals of a fracture of the left fifth toe are not 
shown to be manifested in more than one toe.

2.  The veteran does not have a current left ankle disorder.

3.  A left shoulder disorder did not have its onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for service-connected residuals of a fracture of the left 
fifth toe have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5282 (2002).

2.  The criteria for entitlement to service connection for a 
left ankle disorder have not been met.  38 U.S.C.A. §§  1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  The criteria for entitlement to service connection for a 
left shoulder disorder have not been met.  38 U.S.C.A. 
§§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the November 1996 
rating decision; January 1997 Statement of the Case (SOC); 
and February 1997 and September 2002 Supplemental Statements 
of the Case (SSOC).  He was specifically told about the 
requirements to establish a successful claim, and of the 
reasons that the evidence in his case was inadequate.  The 
veteran was further informed of which information and 
evidence he was to provide to VA and of which information and 
evidence VA would obtain on his behalf by means of the 
September 2002 SSOC.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Therefore, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records and available VA medical treatment records as set 
forth below.  There is no indication of relevant medical 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran was scheduled for VA examinations on two 
separate occasions but he failed, without good cause, to 
report as scheduled.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.



Residuals of a Fracture of the Left Fifth Toe

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The veteran's service-connected residuals of a fractured left 
fifth toe is currently rated by analogy as noncompensable 
under Diagnostic Codes 5282 which provides for the evaluation 
of a hammer toe.  Pursuant to this code provision, the 
maximum 10 percent is assigned when there is a hammer toe 
deformity of all the toes, unilaterally, without claw foot.  
A noncompensable evaluation is warranted for a disability 
covering the single toes.  38 C.F.R. § 4.71a, Diagnostic Coe 
5282 (2002).

When a claimant without good cause fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Examples of "good cause" include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2002).

Service medical record reveal that the veteran was treated 
for a fracture of the left fifth toe after playing 
basketball.  In December 1992, he complained of recurrent 
pain, as well as discomfort when running.  There was 
tenderness and a small deformity, with no redness or edema.  
X-rays revealed an old fracture deformity of the proximal 
shaft of the fifth metatarsal.  In January 1993, there was 
full range of motion and increased strength with no edema.

In an effort to assess the current degree of the veteran's 
disability, in 1998, he was scheduled to undergo a VA 
examination of his service-connected residuals of the 
fracture of the left fifth toe.  See 38 C.F.R. § 3.326(a) 
(2002).  He failed to report as scheduled and provided no 
reason for his absence.  The RO attempted to contact him on 
several occasions, notifying him that records showed that he 
had failed to report for examination and of the provisions of 
38 C.F.R. § 3.655, and asking if he was willing to report for 
examination.  See Letters to the veteran from the RO, dated 
June 10, 1998; August 31, 1998; September 29, 1998; and 
October 28, 1998; and SSOC, dated September 11, 2002.  The 
veteran did not respond and the RO was unable to obtain a 
current mailing address for him.

The preponderance of the evidence is against a finding that 
the veteran's residuals of a fracture of the left fifth toe 
meets the criteria for a disability compensable evaluation.  
Service medical records show involvement of only one toe.  
There is not sufficient current medical evidence of record to 
rate these residuals.  As noted above, the RO attempted to 
obtain more detailed medical evidence concerning the 
veteran's disability.  Specific medical evidence necessary to 
ascertain the degree of impairment of the toe fracture and 
any residuals was to be provided on VA examination in 1998.  
The veteran's failure to report for this examination has had 
a negative effect on his claim because the Board does not 
possess the medical expertise to render medical opinion and 
has to decide the appeal based upon the existing evidentiary 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that Board must rely on independent medical evidence 
to support its findings and must not refute medical evidence 
in the record with its own unsubstantiated medical 
conclusions).  Efforts were undertaken to notify the veteran 
of the fact that the RO had been informed that he failed to 
report for examination.  No explanation for the failure to 
report for the examination was provided.  

When a veteran seeking benefits fails to report for any 
scheduled examinations, VA had no duty to "turn up heaven 
and earth to find [him]."  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  "The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
affirmed on reconsideration, 1 Vet. App. 406 (1991).  
Accordingly, entitlement to a compensable rating for 
residuals of a fracture of the left fifth toe is not 
warranted.  There is no benefit of the doubt that could be 
resolved in the veteran's favor.  38 C.F.R. § 3.102.  




Left Ankle and Left Shoulder Disorders

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Here, the veteran was awarded the Combat Infantryman Badge.  
However, he has not maintained that he suffered a left ankle 
or left shoulder injury while engaged in combat with the 
enemy.  See 38 U.S.C.A. § 1154(b) (West 2002).  He maintains 
that he injured his left ankle and left shoulder while 
playing basketball and/or football during service.  
Accordingly, 38 U.S.C.A. § 1154(b) does not apply.

A service medical record dated in February 1992 shows that 
the veteran reported left ankle pain.  He reported that he 
had injured the ankle while playing basketball three days 
earlier.  There was no deformity or edema, but he 
demonstrated difficulty bearing weight when walking.  The 
assessment was left ankle sprain, grade II.  On evaluation a 
week later, the sprain was unresolved.  X-rays were within 
normal limits.  Service medical records are negative for any 
complaints or findings of a left shoulder disorder.  

Post-service VA treatment records disclose that in March 1996 
the veteran gave a history of a left shoulder injury, i.e., a 
left shoulder acromioclavicular (AC) separation, in 1991 
while playing football.  A x-ray of the left shoulder 
revealed that the joint spaces, soft tissues, and osseous 
structures were well preserved.  The impression was negative 
left shoulder.  Tenderness was noted.  Pertinent diagnoses 
included AC separation by history and residuals of shoulder 
separation, mild.  

The veteran also complained of left ankle swelling in April 
1996.  The left ankle was swollen and painful on examination.  
However, only a right ankle disorder was diagnosed.  

In 1998, the veteran was scheduled to undergo VA examinations 
of his claimed left ankle and shoulder disabilities, but he 
failed to report as scheduled.  As detailed above, the RO 
attempted to contact him without success.  Accordingly, his 
claims shall be rated based on the evidence of record.  See 
38 C.F.R. § 3.655.  

As noted above, one of the basic three requirements for 
prevailing on a claim for service connection is medical 
evidence of a current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  After a careful review of the evidence 
of record, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a left ankle disorder.  

The evidence establishes that the veteran sprained his left 
ankle during service in 1992.  However, the post-service 
medical records are negative for a diagnosis of a left ankle 
disorder.  The veteran has been currently diagnosed as having 
only a right ankle disorder.  While the Board is sympathetic 
to the beliefs of the veteran, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the CAVC's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

With respect to a left shoulder disorder, the preponderance 
of the evidence is likewise against the claim.  Service 
medical records are negative for any complaints or findings 
of a left shoulder disorder.  The first post-service medical 
evidence of record showing a left shoulder disorder is dated 
approximately two years after the veteran's separation from 
service.  The Board is aware that a VA examiner diagnosed 
residuals of a shoulder separation, based upon the veteran's 
history of an in-service shoulder injury.  This record, 
however, provides a diagnosis which was based solely on the 
statements provided by the veteran.  There is no evidence 
that the physician had the benefit of reviewing the veteran's 
service medical records or post-service medical records in 
conjunction with rendering an opinion.  A medical diagnosis 
is only as credible as the history on which it was based.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [ a diagnosis "can be no better 
than the facts alleged by the appellant."].  It is thus 
significant that the examiner's opinion does not appear to 
have been based on a thorough review of the veteran's medical 
history, to include the service medical records which are 
silent for any left shoulder disease or injury, but rather on 
information supplied by the veteran himself.

The Board recognizes that the veteran has asserted that his 
current left shoulder disability is the result an injury 
sustained during service.  However, his self-report is not 
competent medical evidence.  As a layperson, he is certainly 
competent to report symptoms and observations made, however, 
he has not shown that he is qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

For these reasons, the Board concludes that the evidence 
against this claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran's 
left shoulder disability was not caused by an in-service 
disease or injury.  There is no benefit of the doubt that 
could be resolved in the veteran's favor.  38 C.F.R. § 3.102.  


ORDER

Entitlement to an initial compensable disability rating for 
service-connected residuals of a fracture of the left fifth 
toe is denied.

Entitlement to service connection for a left ankle disorder 
is denied.

Entitlement to service connection for a left shoulder 
disorder is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

